DETAILED ACTION
06/06/22 - Applicant response.
12/09/21 - Non-final action.
11/05/21 - RCE.
05/06/21 - Final rejection.
02/08/21 - Applicant response.
08/06/20 - First action on the merits.
07/27/20 - Applicant election.
02/27/20 - Restriction requirement.

Response to Arguments
Applicant’s arguments, filed 6/6/22, with respect to the 112 rejection and prior art rejection regarding swarm intelligence have been fully considered and are persuasive.  However, in light of the amendments, a new ground(s) of rejection is made in view of Grill 1 (WO 2011/150377).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2011/0270348) in view of Grill 1 (WO 2011/150377).
Regarding claims 1, 6, Goetz discloses substantially the same invention as claimed, including identifying at least one symptom of a neurological disorder in a patient (Figure 4C), constructing a computational model of a brain structure that exhibits oscillations associated with the at least one symptom (Figures 4B, 5; Paragraph 24) and optimizing a brain stimulation pattern to suppress oscillations in a model (Figure 6), and configuring, generating, and delivering the optimized stimulation with an implanted pulse generator (Figure 1; Paragraph 27).
Further regarding claim 1, Goetz does not disclose optimizing with a particular optimization technique as recited.  However, Grill 1 teaches using a swarm intelligence optimization technique to identify optimal solutions (Page 11, lines 10-12), since the neural response and multitude of stimulation patterns in DBS are highly complex.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Goetz as taught by Grill 1 to include optimizing with a swarm intelligence algorithm as recited, since the neural response and multitude of stimulation patterns in DBS are highly complex.
 	Regarding claims 2, 5, Goetz discloses reducing beta band activity (Paragraphs 75, 94, 111).
	Regarding claim 8, Goetz discloses recording neural activity (Paragraph 89) and modifying the brain stimulation pattern based on results of the recording of the neural activity (Figure 6: 210, 212).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2011/0270348) and Grill 1 (WO 2011/150377) in view of Gupta (US 2012/0071947).
 	Regarding claims 3-4, Goetz or Grill 1 do not explicitly disclose maximizing gamma band activity as recited.  However, Gupta teaches reducing beta band activity and maximizing gamma band activity (Paragraphs 31-33), in order to treat Parkinson's disease.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Goetz and Grill 1 as taught by Gupta to include maximizing gamma band activity as recited, in order to treat Parkinson's disease.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2011/0270348) and Grill 1 (WO 2011/150377) in view of Grill 2 (US 2010/0152807).
Regarding claim 7, Goetz and Grill 1 are described above.  Goetz or Grill 1 do not disclose a non-regular, non-random temporal brain stimulation pattern.  However, Grill 2 teaches a non-regular, non-random temporal brain stimulation pattern (abstract; Figures 3-5), in order to more efficiently treat neurological disorders.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Goetz and Grill 1 as taught by Grill 2 to include a non-regular, non-random temporal  brain stimulation pattern, in order to more efficiently treat neurological disorders.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eugene T Wu/Primary Examiner, Art Unit 3792